Citation Nr: 1001990	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  03-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for carpal tunnel syndrome of the right 
upper extremity, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

2.	Service connection for carpal tunnel syndrome of the left 
upper extremity, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

3.	Service connection for degenerative joint disease of the 
right knee, to include as secondary to compression fracture 
of T-10, T-11, T-12 with secondary nerve root injury.  

4.	Service connection for degenerative joint disease of the 
left knee, to include as secondary to compression fracture of 
T-10, T-11, T-12 with secondary nerve root injury.  

5.	Service connection for degenerative joint disease of the 
right shoulder, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

6.	Service connection for degenerative joint disease of the 
left shoulder, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

7.	Service connection for a stomach disorder, to include as 
secondary to compression fracture of T-10, T-11, T-12 with 
secondary nerve root injury.  

8.	Service connection for a mental disorder (including 
depression, insomnia, anger, and memory loss), to include as 
secondary to compression fracture of T-10, T-11, T-12 with 
secondary nerve root injury.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1961 to March 
1964.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.   

In September 2007, the Board denied, on direct and 
presumptive bases, the Veteran's service connection claims 
for orthopedic and stomach disorders.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  However, in that decision, the Board 
remanded this matter for additional development with regard 
to the Veteran's assertions that his disorders are secondary 
to a service-connected spine disorder.  See 38 C.F.R. 
§ 3.310.  The Board also remanded this matter for a medical 
examination for the service connection claim for a mental 
disorder.  


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that the Veteran's carpal tunnel syndrome of the 
right upper extremity is not related to the Veteran's 
service-connected spine disorder.      

2.	The preponderance of the medical evidence of record 
indicates that the Veteran's carpal tunnel syndrome of the 
left upper extremity is not related to the Veteran's service-
connected spine disorder.  

3.	The preponderance of the medical evidence of record 
indicates that the Veteran's degenerative joint disease of 
the right knee is not related to the Veteran's service-
connected spine disorder.  

4.	The preponderance of the medical evidence of record 
indicates that the Veteran's degenerative joint disease of 
the left knee is not related to the Veteran's service-
connected spine disorder.  

5.	The preponderance of the medical evidence of record 
indicates that the Veteran's degenerative joint disease of 
the right shoulder is not related to the Veteran's service-
connected spine disorder.  

6.	The preponderance of the medical evidence of record 
indicates that the Veteran's degenerative joint disease of 
the left shoulder is not related to the Veteran's service-
connected spine disorder.  

7.	The preponderance of the medical evidence of record 
indicates that the Veteran's stomach disorder is not related 
to the Veteran's service-connected spine disorder.  

8.	On May 8, 2008, prior to the promulgation of a decision in 
the appeal, the Veteran indicated that he did not desire to 
seek service connection for a mental disorder.  


CONCLUSIONS OF LAW

1.	Carpal tunnel syndrome in the right upper extremity is not 
related to a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2009).

2.	Carpal tunnel syndrome in the left upper extremity is not 
related to a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2009).

3.	Degenerative joint disease in the right knee is not 
related to a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2009).
 
4.	Degenerative joint disease in the left knee is not related 
to a service-connected disorder.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2009).

5.	Degenerative joint disease in the right shoulder is not 
related to a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2009).

6.	Degenerative joint disease in the left shoulder is not 
related to a service-connected disorder.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2009).
  
7.	A stomach disorder is not related to a service-connected 
disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 
(2009).  

8.	The criteria for withdrawal of an appeal for service 
connection for a mental disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
to the Veteran dated in January 2002, March 2006, October 
2007, and September 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
elements of his claims, and of the evidence necessary to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided a VCAA notification letter to the Veteran prior 
to the July 2002 rating decision that denied his claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings in 
general, or of effective dates for the award of VA benefits, 
prior to the rating decision on appeal.  See Mayfield and 
Dingess/Hartman, both supra.  And VA did not notify the 
Veteran regarding requirements in claims for secondary 
service connection prior to the rating decision on appeal.  
See 38 C.F.R. § 3.310.  Nevertheless, the Board finds that 
proceeding with a final decision is appropriate here.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  Following full notification, 
the Veteran's claims were readjudicated in the October 2009 
Supplemental Statement of the Case (SSOC) of record.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with VA 
compensation examination for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

In February 2001, the Veteran claimed service connection for 
several disorders - right and left carpal tunnel syndrome, 
right and left degenerative joint disease of the knee, right 
and left degenerative joint disease of the shoulder, and 
Gastro Esophageal Reflux Disease (a stomach disorder).  He 
contends that these disorders relate to his service-connected 
thoracic spine disorder.  In the July 2002 rating decision on 
appeal, the RO denied each of these claims.  

As indicated above, the Board addressed the orthopedic and 
stomach service connection claims in September 2007, denying 
each on direct and presumptive bases.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  But the Board remanded these claims 
for additional development with regard to the Veteran's 
claims under the secondary service connection theory of 
entitlement.  See 38 C.F.R. § 3.310.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The record clearly demonstrates that the Veteran has a 
current spine disorder.  He has been service connected for a 
disorder of the thoracic spine since August 1964.  The first 
element is therefore established under 38 C.F.R. § 3.310.  
But, for each of the claims on appeal, the second element is 
not established here - though the record demonstrates that 
the Veteran currently has his claimed disorders, the medical 
evidence preponderates against his claim that these disorders 
relate to his service-connected spine disorder.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

The Veteran underwent VA compensation examination in December 
2006.  In the examination report of record, the VA examiner 
diagnosed the Veteran with the current disorders of carpal 
tunnel syndrome, bilateral degenerative joint disease of the 
knees and shoulders, and a stomach disorder diagnosed as 
Gastro Esophageal Reflux Disorder (GERD).  And VA treatment 
records support the Veteran's claims to having these 
disorders.  But none of this medical evidence relates any of 
these several disorders to the service-connected spine 
disorder.  Rather, the December 2006 VA examiner found no 
relationship.  After examining the Veteran and reviewing the 
record - to include the volumes of VA treatment records - 
this examiner found the Veteran's carpal tunnel syndrome 
caused by repetitive duties in his post-service civilian 
employment in a saw mill, found the arthritic disorders of 
the knees and shoulders a result of the normal aging process, 
and found the stomach disorder caused by multiple medications 
unrelated to the service-connected spine disorder.   

As no medical evidence of record disputes these opinions, the 
Board finds that the evidence of record preponderates against 
the Veteran's claims for secondary service connection.  As 
such, service connection on a secondary basis is unwarranted 
here for disorders of the upper extremities, knees, 
shoulders, and stomach.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

The Board has closely reviewed and considered the Veteran's 
statements in this matter, and the lay statements of record.  
While these statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the Veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Lastly, with regard to the issue of service connection for a 
mental disorder, the record indicates that the Veteran does 
not wish to pursue service connection for a mental disorder.      

Pursuant to the Board's September 2007 remand, the Veteran 
attended a VA compensation examination for a psychiatric 
disorder in May 2008.  In the report of record, it is 
indicated that the Veteran denied claiming service connection 
for a psychiatric disorder.  Moreover, the report indicates 
that the Veteran informed the VA examiner that he did not 
have a psychiatric disorder.  The examiner indicated that 
these statements were later confirmed by the Veteran's 
spouse.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In this matter, the Board finds that the Veteran has 
withdrawn from appellate consideration a service connection 
claim for a mental disorder.  He indicated this clearly 
during his May 2008 VA examination.  Accordingly, the Board 
does not have jurisdiction to review that issue.


	(CONTINUED ON NEXT PAGE)


ORDER

1.	Service connection for carpal tunnel syndrome of the right 
upper extremity, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury, is denied.    

2.	Service connection for carpal tunnel syndrome of the left 
upper extremity, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury, is denied.  

3.	Service connection for degenerative joint disease of the 
right knee, to include as secondary to compression fracture 
of T-10, T-11, T-12 with secondary nerve root injury, is 
denied.  

4.	Service connection for degenerative joint disease of the 
left knee, to include as secondary to compression fracture of 
T-10, T-11, T-12 with secondary nerve root injury, is denied.  

5.	Service connection for degenerative joint disease of the 
right shoulder, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury, is denied.  

6.	Service connection for degenerative joint disease of the 
left shoulder, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury, is denied.  

7.	Service connection for a stomach disorder, to include as 
secondary to compression fracture of T-10, T-11, T-12 with 
secondary nerve root injury, is denied.  




8.	The appeal of the claim for service connection for a 
mental disorder is dismissed.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


